Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restriction
Applicant’s election without traverse of group 1, claims 1-14, in the reply filed on 11/18/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 1, 4, 6-10, 12, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Buckner (US 6223737 B1), hereinafter Buckner, in view of Fullenwider (US 4363674 A), hereinafter Fullenwider.

Regarding claims 1, 7, and 25, Buckner discloses a grilling device, comprising: 
a grilling cavity (Element 30); 
a firepot disposed within the grilling cavity (Element 50); and 
an evacuation cavity disposed beneath the firepot and in communication with the grilling cavity (Element 58), and a funnel formed by the one or more sidewalls of the grilling cavity (diverging section 38). 

    PNG
    media_image1.png
    541
    834
    media_image1.png
    Greyscale



However, Fullenwider teaches the evacuation cavity comprising an outlet configured to be connected to a vacuum nozzle for the removal of combustion byproducts (“the nozzle 420 can be inserted into the ash receiving chamber”), wherein the outlet is configured to be closed when combustion byproducts are not being removed (“FIG. 4 shows the nozzle assembly withdrawn until the enlarged forward portion 42 has its tapered wall 82 abutting against against corresponding shoulder 84 in the member 60. At this time the flap valve 74 has fallen by gravity or by spring urging its closed condition”), and a cap configured to close the outlet (Element 74).

    PNG
    media_image2.png
    380
    468
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    387
    570
    media_image3.png
    Greyscale

In view of Fullenwider’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the evacuation cavity comprising an outlet configured to be connected to a vacuum nozzle for the removal of combustion byproducts, wherein the outlet is configured to be closed when combustion byproducts are not being removed, and a cap configured to close the outlet as is taught in Fullenwider, in the grilling device disclosed by Buckner.
One would have been motivated to include the evacuation cavity comprising an outlet configured to be connected to a vacuum nozzle for the removal of combustion byproducts, wherein the outlet is configured to be closed when combustion byproducts are not being removed, and a cap configured to close the outlet because Fullenwider states “a simplified system of ash evacuation and removal from a stove, or the like, and taken to a special treatment unit.” Therefore, including the teachings of Fullenwider will simplify ash removal in Buckner.

The examiner notes that Buckner, as modified will disclose wherein the grilling cavity is shaped and configured to cause combustion byproducts to exit in a cyclonic path as Buckner discloses the funnel 

Regarding claim 4, Buckner, as modified by Fullenwider, discloses the grilling device of claim 1, the grilling device further comprising a floor disposed between the grilling cavity and the evacuation cavity, the floor comprising one or more passageways extending through a thickness of the floor, wherein the grilling cavity and the evacuation cavity are in communication through the one or more passageways (“inner perforated walls 56” column 4, line 39).

Regarding claim 6, Buckner, as modified by Fullenwider, discloses the grilling device of claim 1, wherein the grilling cavity is funnel shaped (Diverging section 38).

Regarding claims 8 and 12, Buckner discloses a grilling device, comprising: 
a grilling cavity (Element 30) having a firepot (Element 50) disposed therein; 
an evacuation cavity disposed below the grilling cavity (Element 58); and 
a funnel disposed between the grilling cavity and the evacuation cavity (diverging section 38).

Buckner does not disclose wherein the device is self-cleaning, wherein the funnel is configured to cause combustion byproducts may to travel from the grilling cavity to the evacuation cavity in a cyclonic path when a vacuum is applied to an outlet of the evacuation cavity, or the evacuation cavity comprising an outlet configured to connect with a vacuum nozzle, wherein connecting the vacuum nozzle causes combustion byproducts in the evacuation cavity to be drawn out of the evacuation cavity.

However, Fullenwider teaches wherein the device is self-cleaning, and the evacuation cavity comprising an outlet configured to connect with a vacuum nozzle, wherein connecting the vacuum nozzle causes combustion byproducts in the evacuation cavity to be drawn out of the evacuation cavity (“the nozzle 420 can be inserted into the ash receiving chamber”).


One would have been motivated to include wherein the device is self-cleaning, and the evacuation cavity comprising an outlet configured to connect with a vacuum nozzle, wherein connecting the vacuum nozzle causes combustion byproducts in the evacuation cavity to be drawn out of the evacuation cavity because Fullenwider states “a simplified system of ash evacuation and removal from a stove, or the like, and taken to a special treatment unit.” Therefore, including the teachings of Fullenwider will simplify ash removal in Buckner.

The examiner notes that Buckner, as modified will disclose wherein the funnel is configured to cause combustion byproducts may to travel from the grilling cavity to the evacuation cavity in a cyclonic path when a vacuum is applied to an outlet of the evacuation cavity as Buckner discloses the funnel formed by the one or more sidewalls of the grilling cavity which the applicant has identified as the structure responsible for this function.

Regarding claim 9, Buckner, as modified by Fullenwider, discloses the self-cleaning grilling device of claim 8, wherein one or more sidewalls of the grilling cavity at least partially forms the funnel (Figure 6).

Regarding claim 10, Buckner, as modified by Fullenwider, discloses the self-cleaning grilling device of claim 8, the grilling device further comprising a floor disposed between the grilling cavity and the evacuation cavity (“inner perforated walls 56” column 4, line 39).

Regarding claim 24, Buckner, as modified by Fullenwider, discloses the grilling device of claim 1, further comprising a blower configured to circulate air throughout the grilling cavity (Shown in figure 6).

Claims 2, 3, 13, 14, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Buckner, in view of Fullenwider, and further in view of Johnson (US 2748691 A), hereinafter Johnson.

Regarding claims 2, 3, 22, and 23, Buckner, as modified by Fullenwider, discloses the grilling device of claim 1, further comprising a cooking surface disposed above the grilling cavity (Element 14).

    PNG
    media_image4.png
    818
    569
    media_image4.png
    Greyscale

Buckner, as modified by Fullenwider, does not disclose a filter at least partially surrounding the grilling cavity, the filter being configured to prevent ash to pass therethrough but allow heat and air to pass therethrough, wherein the filter is disposed between the grilling cavity and the cooking surface, or a heat shield positioned above the filter.



    PNG
    media_image5.png
    413
    494
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    267
    420
    media_image6.png
    Greyscale

In view of Johnson’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a filter at least partially surrounding the grilling cavity, the filter being configured to prevent ash to pass therethrough but allow heat and air to pass therethrough, wherein the filter is disposed between the grilling cavity and the cooking surface, and a heat shield positioned above the filter as is taught in Johnson, in the grilling device disclosed by Buckner.
One would have been motivated to include a filter at least partially surrounding the grilling cavity, the filter being configured to prevent ash to pass therethrough but allow heat and air to pass therethrough, wherein the filter is disposed between the grilling cavity and the cooking surface, and a heat shield positioned above the filter because Johnson states “a filter screen supported horizontally within the chamber below the reservoir and protecting meat on the rack from ashes.” Therefore, including a filter as taught by Johnson will prevent ashes from the fuel from contacting the food. Furthermore, a heat shield will more evenly distribute heat.

Buckner, as modified by Fullenwider and Johnson, does not disclose wherein the heat shield is integrally formed with the filter. However, the court has held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Therefore, integrally forming the filter and heat shield would be a matter of obvious engineering choice.

Regarding claim 13, Buckner, as modified by Fullenwider, discloses the self-cleaning grilling device of claim 8. 

Buckner, as modified by Fullenwider, does not disclose a filter at least partially surrounding the grilling cavity, the filter configured to allow heat and smoke to pass therethrough but not allow combustion byproducts to pass therethrough.

However, Johnson teaches a filter at least partially surrounding the grilling cavity (“a filter screen 58 including foraminous member 60 having an opening 61”), the filter configured to allow heat and smoke to pass therethrough but not allow combustion byproducts to pass therethrough (“Screen 60 will prevent ashes from rising in the chamber 16”). 

In view of Johnson’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a filter at least partially surrounding the grilling cavity, the filter configured to allow heat and smoke to pass therethrough but not allow combustion byproducts to pass therethrough as is taught in Johnson, in the grilling device disclosed by Buckner.
One would have been motivated to include a filter at least partially surrounding the grilling cavity, the filter configured to allow heat and smoke to pass therethrough but not allow combustion byproducts to pass therethrough because Johnson states “a filter screen supported horizontally within the chamber below the reservoir and protecting meat on the rack from ashes.” Therefore, including a filter as taught by Johnson will prevent ashes from the fuel from contacting the food.

Regarding claim 14, Buckner, as modified by Fullenwider and Johnson, discloses the self-cleaning grilling device of claim 13, wherein the filter comprises mesh (Figure 4). 

Buckner, as modified by Fullenwider and Johnson, does not explicitly disclose wherein the mesh is metal.

Johnson does not teach that the mesh is metal. However, the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this regard, it is noted that Johnson teaches “inner and outer metallic sheets 32 and 34” and “imperforate metallic sheet 62.” Therefore, metal is a suitable construction material for the high heat environment of Buckner. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the mesh taught by Johnson from metal.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Buckner, in view of Fullenwider, and further in view of Schmidt (US 1983709 A), hereinafter Schmidt.

Regarding claim 5, Buckner, as modified by Fullenwider, discloses the grilling device of claim 4, wherein each of the one or more passageways comprises: 
a first opening on a top side of the floor facing the grilling cavity (The top of openings of 56); and 
a second opening on a bottom side of the floor facing the evacuation cavity (The bottom of openings of 56). 

Buckner, as modified by Fullenwider, does not disclose wherein the first opening of the one or more passageways is smaller than the second opening of the one or more passageways so that each of the one or more passageways is funnel shaped.

However, Schmidt teaches wherein the first opening of the one or more passageways is smaller than the second opening of the one or more passageways so that each of the one or more passageways is funnel shaped (“plates 23 having a multiplicity of inverse counter-sunk holes 24 therethrough”).

    PNG
    media_image7.png
    430
    460
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    245
    404
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    233
    295
    media_image9.png
    Greyscale


One would have been motivated to include wherein the first opening of the one or more passageways is smaller than the second opening of the one or more passageways so that each of the one or more passageways is funnel shaped because Schmidt states “incoming air is forced through the holes 24, 26 and 27, assuring an even distribution of air through every portion of the coal, resulting in a slow, but perfect, combustion. The temperatures thus created are of such intensity that practically all of the fuel consumed, without smoke, within the fire pot, leaving a minimum residue of fly ash which sifts through the grates into the chamber 13 and may be removed, from time to time, through the door 20 of the clean-out tunnel 17.” Therefore, including the funnel shaped passageways will improve fuel consumption.

Regarding claim 11, Buckner, as modified by Fullenwider, discloses the self-cleaning grilling device of claim 10, comprising a passageway extending through the floor (openings of 56).

Buckner, as modified by Fullenwider, does not disclose wherein the funnel comprises a passageway extending through the floor.

However, Schmidt teaches wherein the funnel comprises a passageway extending through the floor (“plates 23 having a multiplicity of inverse counter-sunk holes 24 therethrough”).

In view of Schmidt’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the funnel comprises a passageway extending through the floor as is taught in Schmidt, in the grilling device disclosed by Buckner.
.

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Buckner, in view of Fullenwider, and further in view of Lau (US 20110073101 A1), hereinafter Lau.

Regarding claim 26, Buckner, as modified by Fullenwider, discloses the grilling device of claim 1. 

Buckner, as modified by Fullenwider, does not disclose a sensor positioned and configured to detect an amount of accumulated combustion byproduct present in at least one of the grilling cavity and the evacuation cavity.

However, Lau teaches a sensor positioned and configured to detect an amount of accumulated combustion byproduct present in at least one of the grilling cavity and the evacuation cavity (“remove ash from said combustion chamber in response to a command from said controller, wherein said command is generated by said controller in response to a signal from said ash sensor indicating said level of ash exceeds a predetermined amount”).

In view of Lau teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a sensor positioned and configured to detect an amount of accumulated combustion byproduct present in at least one of the grilling cavity and the evacuation cavity as is taught in Lau, in the grilling device disclosed by Buckner.
.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 is resolved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Measom (US 20140318524 A1) “The opening 32 may also be used to admit a vacuum intake hose from a vacuum cleaning device to positively remove the ash from the combustion chamber 23 and holes 25”
Boston (US 5517902 A) “a screen filter to reduce the rise of ashes”
Baker (US 20180110367 A1) 

    PNG
    media_image10.png
    532
    684
    media_image10.png
    Greyscale

Cruikshank (US 2090622 A)

    PNG
    media_image11.png
    226
    488
    media_image11.png
    Greyscale

 Faraj (US 5676045 A) “A screen 24 placed over the heat directing surfaces of the firebox compartments protects the food from ashes”
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762            


/JORGE A PEREIRO/Primary Examiner, Art Unit 3799